     Case 3:18-cv-07591-CRB Document 385 Filed 11/20/20 Page 1 of 11



 1   DENNIS J. HERRERA, State Bar # 139669         Enu A. Mainigi (pro hac vice)
     City Attorney                                 Colleen McNamara (pro hac vice)
 2   RONALD P. FLYNN, State Bar # 184186           Neelum J. Wadhwani (Bar No. 247948)
     Chief Deputy City Attorney                    WILLIAMS & CONNOLLY LLP
 3   YVONNE R. MERE, State Bar # 173594            725 Twelfth Street, NW
     Chief of Complex & Affirmative Litigation     Washington, DC 20005
 4   OWEN J. CLEMENTS, State Bar # 141805          Tel: (202) 434-5000
     SARA J. EISENBERG, State Bar # 269303         Fax: (202) 434-5029
 5   JAIME M. HULING DELAYE, State Bar #           nwadhwani@wc.com
     270784                                        emainigi@wc.com
 6   Deputy City Attorneys
     Fox Plaza                                     Edward W. Swanson, SBN 159859
 7   1390 Market Street, Sixth Floor               August Gugelmann, SBN 240544
     San Francisco, CA 94102                       SWANSON & McNAMARA LLP
 8   Telephone: 415.554.3597                       300 Montgomery Street, Suite 1100
     jaime.hulingdelaye@sfcityatty.org             San Francisco, California 94104
 9                                                 Telephone: (415) 477-3800
     Attorneys for Plaintiff The People of the     Facsimile: (415) 477-9010
10   State of California, acting by and through    ed@smllp.law
     San Francisco City Attorney Dennis J.         august@smllp.law
11   Herrera
                                                   Attorneys for Defendant
12   Additional counsel appear on signature page   Cardinal Health, Inc.

13                                                 Additional counsel appear on signature page

14

15                               UNITED STATES DISTRICT COURT

16                            NORTHERN DISTRICT OF CALIFORNIA

17                                   SAN FRANCISCO DIVISION

18   THE CITY AND COUNTY OF SAN                        Case No. 3:18-cv-07591-CRB-JSC
     FRANCISCO, CALIFORNIA and THE PEOPLE
19   OF THE STATE OF CALIFORNIA, Acting by
     and through San Francisco City Attorney DENNIS    STIPULATION AND [PROPOSED]
20   J. HERRERA,                                       ORDER TO CONTINUE DISCOVERY
                                                       CONFERENCE
21                     Plaintiffs,

22            v.

23   PURDUE PHARMA L.P., et al.

24                     Defendants.

25

26

27

28
      Case 3:18-cv-07591-CRB Document 385 Filed 11/20/20 Page 2 of 11



 1           Pursuant to Civil Local Rule 7-12, the People of the State of California, acting by and

 2   through San Francisco City Attorney Dennis J. Herrera, (“the People”), together with

 3   Defendants McKesson Corporation, AmerisourceBergen Drug Corporation, Cardinal Health,

 4   Inc., Walgreen Co., Teva Pharmaceuticals USA, Inc, Teva Pharmaceutical Industries Ltd.,

 5   Cephalon, Inc., Actavis LLC, Watson Laboratories, Inc., Actavis Pharma, Inc. f/k/a Watson

 6   Pharma, Inc, Endo Pharmaceuticals Inc., Endo Health Solutions Inc., Endo International plc,

 7   Par Pharmaceutical, Inc., Par Pharmaceutical Companies, Inc., Johnson & Johnson and its

 8   subsidiary Janssen Pharmaceuticals Inc. f/k/a as Ortho-McNeil-Janssen Pharmaceuticals, Inc.

 9   and Janssen Pharmaceutica, Inc., Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a/ Watson

10   Pharmaceuticals, Inc., Allergan Sales, LLC, Allergan USA, Inc., Warner Chilcott Company,

11   LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis Kadian LLC, Actavis Totowa

12   LLC, Actavis South Atlantic LLC, Allergan plc, Actavis Laboratories UT, Inc., Actavis

13   Laboratories FL, Inc., Anda, Inc., and Noramco, Inc. (collectively, “Defendants”), hereby

14   stipulate and agree as follows:

15           1)     The parties are scheduled to appear for a discovery conference on December 11,

16   2020.

17           2)     On November 17, 2020, the Court issued its Discovery Order No. 2, which, inter

18   alia, set forth a protocol for meeting and conferring before raising discovery disputes before the

19   Court. See Docket 382. That protocol outlines a process spanning a minimum of 11 business

20   days between an initial video meeting between the parties and the submission of a joint

21   statement to the Court. Id. at 3.

22           3)     The parties anticipate raising certain disputes at the next discovery hearing and

23   have discussed a schedule for meeting and conferring pursuant to the Court’s protocol. Based

24   on a hearing date of December 11, the parties understand that the protocol would require an

25   initial meeting no later than Monday, November 23 and the transmission of the moving party’s

26   letter brief no later than Friday, November 27. The order also provided that the parties should

27   meet and confer regarding specific issues brought to the Court’s attention by November 23 and

28   that the parties should raise any disputes regarding those issues according to the same protocol.

                                                                             STIPULATION RE: CONTINUANCE
                                                     -1-                       CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 385 Filed 11/20/20 Page 3 of 11



 1          4)      In order to allow the parties additional time to negotiate pending discovery

 2   disputes, and in light of the intervening Thanksgiving holiday on November 26, the parties

 3   request that the Court continue the December 11 hearing to December 18, 2020, at 9:00 a.m., a

 4   date and time the parties understand is convenient to the Court. The parties further request that

 5   the Court extend to November 30, 2020, the deadline for meeting and conferring on the issues

 6   for which the order set a deadline of November 23.

 7          IT IS SO STIPULATED.

 8

 9    DATED: November 19, 2020                          Respectfully submitted,

10                                                      /s/ Matthew S. Melamed
      DENNIS J. HERRERA                                 Aelish M. Baig
11    City Attorney                                     Matthew S. Melamed
      RONALD P. FLYNN                                   Hadiya K. Deshmukh
12    YVONNE R. MERE                                    ROBBINS GELLER RUDMAN & DOWD LLP
      OWEN J. CLEMENTS                                  Post Montgomery Center
13    SARA J. EISENBERG                                 One Montgomery Street, Suite 1800
      JAIME M. HULING DELAYE                            San Francisco, CA 94104
14    Deputy City Attorneys                             Telephone: 415/288-4545
      Fox Plaza                                         415/288-4534 (fax)
15    1390 Market Street, Sixth Floor                   aelishb@rgrdlaw.com
      San Francisco, CA 94102
16    Telephone: 415/554-3957
      jaime.hulingdelaye@sfcityatty.org
17
      Elizabeth J. Cabraser                             Paul J. Geller
18    Richard M. Heimann                                Mark J. Dearman
      Paulina do Amaral                                 Dorothy P. Antullis
19    Kevin R. Budner                                   ROBBINS GELLER RUDMAN & DOWD LLP
      Michael Levin-Gesundheit                          120 East Palmetto Park Road, Suite 500
20    Jacob H. Polin                                    Boca Raton, FL 33432
      LIEFF CABRASER HEIMANN &                          Telephone: 561/750-3000
21    BERNSTEIN, LLP                                    561/750-3364 (fax)
      275 Battery Street, 29th Floor                    pgeller@rgrdlaw.com
22    San Francisco, California 94111-3339              mdearman@rgrdlaw.com
      Telephone: 415.956.1000                           dantullis@rgrdlaw.com
23    Facsimile: 415.956.1008
      ecabraser@lchb.com
24
      Thomas E. Egler                                   Louise Renne
25    Carissa J. Dolan                                  RENNE PUBLIC LAW GROUP
      ROBBINS GELLER RUDMAN & DOWD                      350 Sansome Street, Suite 300
26    LLP                                               San Francisco, CA 94104
      655 West Broadway, Suite 1900                     Telephone: 415/848-7240
27    San Diego, CA 92101                               415/848-7230 (fax)
      Telephone: 619/231-1058                           lrenne@publiclawgroup.com
28    619/231-7423 (fax)

                                                                               STIUPLATION RE:COTINUANCE
                                                     -2-                       CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 385 Filed 11/20/20 Page 4 of 11



 1   tome@rgrdlaw.com
     cdolan@rgrdlaw.com
 2
     Jennie Lee Anderson                             Kevin Sharp
 3   Audrey Siegel                                   SANFORD HEISLER SHARP, LLP
     ANDRUS ANDERSON LLP                             611 Commerce Street, Suite 3100
 4   155 Montgomery Street, Suite 900                Nashville, TN 37203
     San Francisco, CA 94104                         Telephone: 615/434-7000
 5   Telephone: 415/986-1400                         615/434-7020 (fax)
     415/986-1474 (fax)                              ksharp@sanfordheisler.com
 6   jennie@andrusanderson.com
     audrey.siegel@andrusanderson.com
 7
     Edward Chapin                                   David S. Casey, Jr.
 8   SANFORD HEISLER SHARP, LLP                      Gayle M. Blatt
     655 West Broadway, Suite 1700                   Alyssa Williams
 9   San Diego, CA 92101                             CASEY GERRY SCHENK FRANCAVILLA
     Telephone: 619/577-4253                         BLATT & PENFIELD LLP
10   619/577-4250 (fax)                              110 Laurel Street
     echapin2@sanfordheisler.com                     San Diego, CA 92101-1486
11                                                   Telephone: 619/238-1811
                                                     619/544-9232 (fax)
12                                                   dcasey@cglaw.com
                                                     gmb@cglaw.com
13                                                   awilliams@cglaw.com

14   Ellen Relkin                                    Melinda Davis Nokes
     WEITZ & LUXENBERG P.C.                          WEITZ & LUXENBERG P.C.
15   700 Broadway                                    1880 Century Park East
     New York, NY 10003                              Los Angeles, CA 90067
16   Telephone: 212/558-5500                         Telephone: 310/247-0921
     212/344-5461 (fax)                              310/786-9927 (fax)
17   erelkin@weitzlux.com                            mnokes@weitzlux.com

18   Paul F. Novak
     Tiffany Ellis
19   WEITZ & LUXENBERG, P.C.
     24th Floor, The Fisher Building
20   3011 W. Grand Boulevard
     Detroit, Michigan 48202
21   Tel: (313) 800-4170
     pnovak@weitzlux.com
22

23
     Attorneys for Plaintiff The People of the State of California, acting by and through San Francisco
24   City Attorney Dennis J. Herrera

25

26

27

28

                                                                            STIUPLATION RE:COTINUANCE
                                                   -3-                      CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 385 Filed 11/20/20 Page 5 of 11



 1   DATED: November 19, 2020                        Respectfully submitted,
 2   By: /s/ Steven J. Boranian                      By: /s/ Sonya D. Winner
 3       Steven J. Boranian (Bar No. 174183)             Sonya D. Winner (Bar No. 200348)
         Luke S. Porter (Bar No. 323847)                 Nathan E. Shafroth (Bar No. 232505)
 4       REED SMITH LLP                                  Isaac D. Chaput (Bar No. 326923)
         101 Second Street, Suite 1800                   COVINGTON & BURLING LLP
 5       San Francisco, CA 94105                         Salesforce Tower
         Telephone: (415) 543-8700                       415 Mission Street, Suite 5400
 6       Facsimile: (415) 391-8269                       San Francisco, California 94105-2533
 7       sboranian@reedsmith.com                         Telephone: + 1 (415) 591-6000
         lporter@reedsmith.com                           Facsimile: + 1 (415) 591-6091
 8
         Eric J. Buhr (Bar No. 217528)                   Attorneys for Defendant
 9       Sarah B. Johansen (Nar No. 313023)              McKesson Corporation
         REED SMITH LLP
10
         355 South Grand Avenue, Suite 2900
11       Los Angeles, CA 90071                       By: /s/ August Gugelmann
         Telephone: (213) 457-8000                       Neelum J. Wadhwani (Bar No. 247948)
12       Facsimile: (213) 457-8080                       Enu A. Mainigi (pro hac vice)
         ebuhr@reedsmith.com                             WILLIAMS & CONNOLLY LLP
13       sjohansen@reedsmith.com                         725 Twelfth Street, NW
                                                         Washington, DC 20005
14
         Attorneys for Defendant                         Tel: (202) 434-5000
15       AmerisourceBergen Drug Corporation              Fax: (202) 434-5029
                                                         nwadhwani@wc.com
16                                                       emainigi@wc.com
17
                                                         Edward W. Swanson, SBN 159859
18
                                                         August Gugelmann, SBN 240544
19                                                       SWANSON & McNAMARA LLP
                                                         300 Montgomery Street, Suite 1100
20                                                       San Francisco, California 94104
                                                         Telephone: (415) 477-3800
21                                                       Facsimile: (415) 477-9010
22                                                       ed@smllp.law
                                                         august@smllp.law
23
                                                         Attorneys for Defendant
24                                                       Cardinal Health, Inc.
25

26

27

28

                                                                         STIUPLATION RE:COTINUANCE
                                               -4-                       CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 385 Filed 11/20/20 Page 6 of 11



 1   By: /s/ Zachary W. Beyer                           By: /s/ Elizabeth A. Sperling
         Zachary W. Byer (S.B. #301382)                     Elizabeth A. Sperling (CA Bar No.
 2       KIRKLAND & ELLIS LLP                               231474)
 3       555 South Flower Street                            ALSTON & BIRD LLP
         Los Angeles, CA 90071                              333 South Hope Street, 16th Floor
 4       Tel: (213) 680-8400                                Los Angeles, CA 90071
         zachary.byer@kirkland.com                          Telephone: (213) 576-1000
 5                                                          Fax: (213) 576-1100
         Jennifer G. Levy, P.C. (pro hac vice)              elizabeth.sperling@alston.com
 6       KIRKLAND & ELLIS LLP
 7       1301 Pennsylvania Ave., N.W.                       Daniel G. Jarcho (pro hac vice)
         Washington, D.C. 20004                             ALSTON & BIRD LLP
 8       Tel: (202) 879-5000                                950 F Street, NW
         Fax: (202) 879-5200                                Washington, DC 20004
 9       jennifer.levy@kirkland.com                         Telephone: (202) 239-3300
                                                            Daniel.jarcho@alston.com
10
         Donna Welch, P.C. (pro hac vice)
11       Timothy W. Knapp, P.C. (pro hac vice)              Cari K. Dawson (pro hac vice)
         Karl Stampfl (pro hac vice)                        Scott A. Elder (pro hac vice)
12       KIRKLAND & ELLIS LLP                               Jenny A. Hergenrother (pro hac vice)
         300 North LaSalle, Chicago, IL 60654               ALSTON & BIRD LLP
13       Tel: (312) 862-2000                                1201 West Peachtree Street, Suite 4900
         Fax: (312) 862-2200                                Atlanta, GA 30309-3424
14
         donna.welch@kirkland.com                           Telephone: (404) 881-7000
15       tknapp@kirkland.com                                cari.dawson@alston.com
         karl.stampfl@kirkland.com                          scott.elder@alston.com
16                                                          jenny.hergenrother@alston.com
         Attorneys for Defendants Allergan Finance,
17       LLC f/k/a Actavis, Inc. f/k/a Watson               Attorneys for Defendant Noramco, Inc.
         Pharmaceuticals, Inc., Allergan Sales, LLC
18       and Allergan USA, Inc.
19                                                      By: /s/ Zachary Hill
                                                            Zachary Hill (S.B. #275886)
20                                                          MORGAN, LEWIS & BOCKIUS LLP
     By: /s/ Amy R. Lucas                                   One Market, Spear Street Tower
21       Amy R. Lucas (S.B. #264034)                        San Francisco, CA 94105-1596
         O’MELVENY & MYERS LLP                              Tel: (415) 442-1000
22       1999 Avenue of the Stars, 8th Floor                zachary.hill@morganlewis.com
23       Los Angeles, CA 90067
         Tel: (310) 553-6700                                Wendy West Feinstein (pro hac vice)
24       Fax: (310) 246-6779                                MORGAN, LEWIS & BOCKIUS LLP
         alucas@omm.com                                     One Oxford Centre, 32nd.Fl.
25                                                          Pittsburgh, PA 15219-6401
         Charles C. Lifland (S.B. #108950)                  Tel: (412) 560-7455
26
         Sabrina H. Strong (S.B. #200292)                   wendy.feinstein@morganlewis.com
27       O’MELVENY & MYERS LLP
         400 South Hope Street                              Attorneys for Defendants
28       Los Angeles, CA 90071                              Teva Pharmaceuticals USA, Inc.;
                                                                            STIUPLATION RE:COTINUANCE
                                                  -5-                       CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 385 Filed 11/20/20 Page 7 of 11



 1       Tel: (213) 430-6000                                 Cephalon, Inc.; Actavis LLC; Actavis
         Fax: (213) 430-6407                                 Pharma, Inc. f/k/a Watson Pharma, Inc.;
 2       clifland@omm.com                                    Watson Laboratories, Inc.; Warner
 3       sstrong@omm.com                                     Chilcott Company LLC; Actavis South
                                                             Atlantic LLC; Actavis Elizabeth LLC;
 4       Amy J. Laurendeau (S.B. #198321)                    Actavis Mid Atlantic LLC; Actavis
         O’MELVENY & MYERS LLP                               Totowa LLC; Actavis Kadian LLC;
 5       610 Newport Center Drive, 17th Floor                Actavis Laboratories UT, Inc. f/k/a
         Newport Beach, CA 92660                             Watson Laboratories, Inc.-Salt Lake
 6       Tel: (949) 823-6900                                 City; and Actavis Laboratories FL, Inc.
 7       Fax: (949) 823-6994                                 f/k/a Watson Laboratories, Inc.-Florida
         alaurendeau@omm.com
 8
         Stephen D. Brody (pro hac vice)                 By: /s/ Sean O. Morris
 9       O’MELVENY & MYERS LLP                               Sean O. Morris (SBN 200368)
         1625 Eye Street, NW                                 John D. Lombardo (SBN 187142)
10
         Washington, DC 20006                                ARNOLD & PORTER KAYE
11       Tel: (202) 383-5300                                 SCHOLER LLP
         Fax: (202) 383-5414                                 777 South Figueroa Street, 44th Floor
12       sbrody@omm.com                                      Los Angeles, CA 90017-5844
                                                             Tel: (213) 243-4000
13       Attorneys for Defendants Johnson &                  Fax: (213) 243-4199
         Johnson, Janssen Pharmaceuticals, Inc.,             Sean.Morris@arnoldporter.com
14
         Ortho-McNeil-Janssen Pharmaceuticals,               John.Lombardo@arnoldporter.com
15       Inc., and Janssen Pharmaceutica, Inc.
                                                             Attorneys for Defendants Endo
16   By: /s/ Alan R. Ouellette                               Pharmaceuticals Inc., Endo Health
         Alan R. Ouellette (CA Bar No. 272745)               Solutions Inc., Par Pharmaceutical, Inc.,
17       FOLEY & LARDNER LLP                                 and Par Pharmaceutical Companies,
         555 California Street, Suite 1700                   Inc.
18
         San Francisco, CA 94104-1520
19       Telephone: (415) 434-4484
         Facsimile: (415) 434-4507                       By: /s/ Charles J. Stevens
20       aouellette@foley.com                                Charles J. Stevens (SBN 106981)
                                                             cstevens@gibsondunn.com
21       James W. Matthews (Pro Hac Vice)                    Joshua D. Dick (SBN 268853)
22       Ana M. Francisco (Pro Hac Vice)                     jdick@gibsondunn.com
         Katy E. Koski (Pro Hac Vice)                        Kelsey J. Helland (SBN 298888)
23       FOLEY & LARDNER LLP                                 khelland@gibsondunn.com
         111 Huntington Avenue                               GIBSON DUNN & CRUTCHER LLP
24       Boston, MA 02199-7610                               555 Mission Street, Suite 3000
         Telephone: (617) 342-4000                           San Francisco, CA 94105
25       Facsimile: (617) 342-4001                           Telephone: 415.393.8200
26       jmatthews@foley.com                                 Facsimile: 415.393.8306
         afrancisco@foley.com
27       kkoski@foley.com                                    Kaspar Stoffelmayr (pro hac vice)
                                                             kaspar.stoffelmayr@bartlitbeck.com
28       Attorneys for Defendant Anda, Inc.                  Katherine M. Swift (pro hac vice)
                                                                             STIUPLATION RE:COTINUANCE
                                                   -6-                       CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 385 Filed 11/20/20 Page 8 of 11



 1                                             kate.swift@bartlitbeck.com
                                               BARTLIT BECK LLP
 2                                             54 West Hubbard Street
 3                                             Chicago, IL 60654
                                               Telephone: 312.494.4400
 4                                             Facsimile: 312.494.4440

 5                                             Alex Harris (pro hac vice)
                                               alex.harris@bartlitbeck.com
 6                                             BARTLIT BECK LLP
 7                                             1801 Wewatta Street, Suite 1200
                                               Denver, CO 80202
 8                                             Telephone: 303.592.3100
                                               Facsimile: 303.592.3140
 9
                                               Attorneys for Defendant Walgreen Co.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                              STIUPLATION RE:COTINUANCE
                                        -7-                   CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 385 Filed 11/20/20 Page 9 of 11



 1                                            ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this

 3   document has been obtained from the above signatories.

 4    Dated: November 19, 2020                           By: /s/ August Gugelmann

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                 STIUPLATION RE:COTINUANCE
                                                      -8-                        CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 385 Filed 11/20/20 Page 10 of 11



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that, on November 19, 2020, service of this document was accomplished

 3   pursuant to the Court’s electronic filing procedures by filing this document through the ECF

 4   system.

 5
                                                  /s/ August Gugelmann
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                             STIUPLATION RE:COTINUANCE
                                                    -9-                      CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 385 Filed 11/20/20 Page 11 of 11



 1                                        PROPOSED ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED. The December 11, 2020
 3   hearing is continued to December 18, 2020, at 9:00 a.m. The deadline for the parties to meet and
 4
     confer regarding issues for which the Court’s Discovery Order No. 2 set a deadline of November
 5
     23 is continued to November 30, 2020.
 6

 7           November 20, 2020
     Dated: ____________                                    _____________________________
                                                              ___
                                                               ________________________    __
                                                                                           _ ___
                                                             Hon
                                                               n. Jacqueline Scott Corley
                                                             Hon.                        y
 8                                                           U i dS
                                                             United States M  i
                                                                           Magistrate JJudge
                                                                                         d
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                STIUPLATION RE:COTINUANCE
                                                   - 10 -                       CASE. NO. 18-CV-07591-CRB-JSC
